Citation Nr: 0710629	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for arthritis of the 
left ankle.

3.  Entitlement to an increased rating for pilonidal cyst, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to 
September 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  A videoconference hearing before the 
undersigned Acting Veterans Law Judge was held in August 
2004.  A transcript of this hearing is of record.  This case 
was before the Board in February 2006 when it was remanded 
for additional development.  

The issue of entitlement to service connection for arthritis 
of the left ankle is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


FINDINGS OF FACT

1.  Arthritis of the veteran's left hand was not manifested 
in service or in the first post-service year, and any current 
arthritis of the left hand is not shown to be etiologically 
related to the veteran's service.

2.  The veteran's pilonidal cyst is manifested by complaints 
of some discomfort with sitting and occasional draining, and 
objective findings of a well-healed incision scar in the 
sacral/coccygeal area measuring less than 12 square inches, 
slight scar tenderness, no drainage, and no evidence of 
limitation of function.




CONCLUSIONS OF LAW

1.  Service connection for arthritis of the left hand is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's pilonidal cyst.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 
(Codes) 7803, 7804, 7805 (2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.118, Codes 7801, 7802, 7803, 7804, 7805 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims decided herein, the veteran has 
been advised of VA's duties to notify and assist in the 
development of his claims.  A February 2006 letter from the 
RO explained what the evidence needed to show to substantiate 
the claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  The 
February 2006 letter (at page 2) also specifically advised 
the veteran to submit any pertinent evidence in his 
possession.  While VCAA notice was not given prior to the 
rating on appeal, the veteran had ample opportunity to 
respond to the notice letter, and to supplement the record 
after notice was given.  The claims were re-adjudicated after 
all essential notice was given.  See October 2006 
supplemental statement of the case (SSOC).  The October 2006 
SSOC also specifically advised the veteran of the criteria 
for rating disabilities and those governing effective dates 
of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)).  The veteran is not prejudiced in this 
decision by any technical notice timing or content defect 
that may have occurred along the way, nor has it been so 
alleged.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  (The 
Board notes that the veteran has indicated that he received 
some treatment from a private physician.  Although complete 
records of such treatment have not been obtained, by letter 
dated in February 2006, the RO requested that the veteran 
submit an "Authorization for Release of Information" for any 
private records that he wished VA to obtain for him; the 
veteran failed to respond to this request.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  
The veteran has been examined by VA.  Development is complete 
to the extent possible. VA's duties to notify and assist are 
met.  

II.  Service Connection for Arthritis of the Left Hand

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).

Certain chronic diseases, such as arthritis, when manifest to 
a compensable degree within a prescribed period after service 
(one year for arthritis) shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

The veteran's service medical records note that the veteran 
was seen in July 1977 with complaints of a dislocated left 
index finger.  Examination of the left hand revealed pain and 
swelling localized at the metacarpal phalangeal (MP) joint of 
the index finger.  August 1977 X-rays revealed a dislocation 
involving the left index finger.  There was no evidence of 
any fracture.  Later that month, the veteran was seen with 
complaints of pain over the 2nd and 3rd knuckles of the left 
hand.  The veteran was placed on limited duty for four days.  
A July 1979 discharge examination report notes no complaints 
or findings related to a left hand disability.  Clinical 
evaluation of the upper extremities was normal.  

In July 1998, the veteran submitted a claim for service 
connection for rheumatoid arthritis in the left hand, 
secondary to an injury sustained during service.  In a 
January 2002 statement, the veteran claimed service 
connection for osteoarthritis of the left hand.  Post-service 
medical evidence includes both VA and private treatment 
records dated from 1998 to 2005 note the veteran's ongoing 
complaints of and treatment for arthritis.  On VA examination 
in July 2002, the examiner noted the veteran's history of 
dislocation of his left index finger during service, and 
subsequent development of arthritis in his left hand after 
service.  After reviewing the veteran's claims file, the VA 
examiner stated, "I know of no association between . . . . a 
dislocated metacarpophalangeal [sic] joint that eventually 
develops into generalized osteoarthritis or rheumatoid 
arthritis.  Therefore, I am unable to associate the present 
joint complaints with the minor incidents that occurred while 
in the military."  In a January 2003 opinion, Dr. 
Potterjones stated that she had treated the veteran since 
2002 for arthritis of the hands, ankles, hips and knees.  She 
noted that the veteran had some severe swelling in his second 
and third MP joints on his left hand, and opined that "[t]he 
resultant swelling today may be worsened by the injury that 
he sustained years ago" in service.

After reviewing the evidence of record, the Board finds that 
service connection for arthritis of the left hand is not 
warranted.  As was previously noted, the veteran's service 
medical records are negative for findings of this disability.  
There is no post service medical evidence of arthritis of the 
left hand until 1998, nearly 20 years post service.  
Consequently, chronic disease presumptions for arthritis of 
the left hand do not apply.  

With respect to the etiology of the arthritis of the left 
hand, the Board notes that Dr. Potterjones opined that the 
swelling in the veteran's left hand may be worsened by the 
injury he sustained in service.  However, the opinion is 
speculative in nature.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Furthermore, there is no indication that 
Dr. Potterjones had the opportunity to review the veteran's 
claims file.  Moreover, the veteran's own opinion that his 
arthritis is related to an injury sustained in service is not 
competent evidence, as he is a layperson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Conversely, the July 2002 VA medical opinion is clearly 
against the veteran's claim.  The VA physician opined that 
the veteran's current arthritis was not related to his 
military service, to include the dislocation of a finger 
sustained therein.  The Board finds this opinion to be 
persuasive because it is based on a review of the veteran's 
pertinent history.  Furthermore, the VA physician specified 
reasons for this conclusion, as noted above.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, and that doctrine does not apply.

III.  Rating for Pilonidal Cyst

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The veteran's 
entire history is reviewed when making disability 
evaluations.  Id.; 38 C.F.R. § 4.1.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portions of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the skin were amended during the pendency of this appeal.  
From their effective dates the veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

The criteria for rating skin disorders were revised, 
effective August 30, 2002.

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Codes 7803, 7804 (2002).  Scars may also be rated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Code 7805 (2002).

Under the criteria that became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803 (2006).  A note 
following this diagnostic code provides that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  In addition, a 10 
percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Code 7804 
(2006).  Notes following Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Code 7805 
(2006).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Code 7801 (2006).

A note following Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Another note following Code 7801 provides that a 
deep scar is one associated with underlying soft tissue 
damage.

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Code 7802 (2006).  Notes following Code 7802 provide 
that a superficial scar is one not associated with underlying 
soft tissue damage and that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with § 4.25 of this part.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In January 2002 the veteran submitted a claim for an 
increased rating for his service-connected pilonidal cyst, 
rated 10 percent disabling.

A July 2002 VA examination report notes that the veteran had 
a pilonidal cyst incised and drained during his military 
service.  Currently, the veteran complained that four or five 
times a year, the cyst would open and drain bloody pus for 
anywhere from one day to two weeks.  During these episodes, 
the area became quite sore.  The most recent of these 
episodes occurred a month earlier.  Upon examination, there 
was no redness, swelling, or inflammation.  The area was dry, 
with no evidence of drainage or bleeding.  Some tenderness to 
palpation was noted.  

A January 2003 VA outpatient treatment record notes that the 
veteran was seen with various complaints, including soreness 
when sitting.  Examination revealed no draining of the 
pilonidal cyst.  In March 2003, the veteran was again seen 
with complaints of discomfort when sitting.  He reported that 
he noticed blood in his underwear a few days earlier.  
Examination revealed a fissure two centimeters in length at 
the buttock fold.  No swelling or mass was noted.  Bloody 
staining was noted in the underwear.  There was no pilonidal 
involvement.  The veteran was seen for a follow-up visit in 
April 2003.  At that time, the fissure was healing nicely.

A May 2004 VA outpatient treatment record notes that the 
veteran was seen with complaints that his cyst had re-opened.  
Examination revealed a one-centimeter linear fissure and mild 
local maceration.  There was no mass palpable.  There was no 
open draining wound.

A September 2006 VA examination report notes the veteran's 
complaints of ongoing problems with bloody purulent drainage 
from a pilonidal cyst, with the last episode occurring six 
months earlier.  The veteran also complained that sitting on 
a had bench in a relaxed position is uncomfortable.  The 
examiner stated that a review of the veteran's electronic 
medical records revealed no recent treatment for pilonidal 
cyst.  Examination revealed a well-healed, very fine scar 
that measured 
.1 centimeter by 3.5 centimeters.  The scar was slightly 
tender to palpation.  The scar was: non-adherent; smooth and 
shiny; stable; neither elevated nor depressed; superficial; 
and without inflammation, edema, or keloid formation.  There 
was no drainage noted.  The color of the scar approximated 
that of the adjacent skin.  There was no induration, 
inflexibility, limitation of motion, or other limitation of 
function caused by the scar.  The assessment was healed scar 
overlying the lower sacrum/coccygeal area, secondary to 
incision and drainage of pilonidal cyst in 1978, with no 
evidence of recurrence.

The veteran's service-connected pilonidal cyst excision 
residuals are currently rated 10 percent under Code 7804.  
This is the maximum rating available under that Code under 
both the former and the revised rating criteria.  

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 10 percent, but has 
found none.  In particular, the Board notes that there is no 
medical evidence indicating that the incision scar is deep or 
involves an area exceeding 12 square inches.  See Code 7801 
(2006).

Although, the veteran has complained of some discomfort when 
sitting, no limitation of function has been noted on 
examination.  Therefore, the Board finds that a rating under 
Code 7805 would be inappropriate.

The Board has also considered whether referral for extra-
schedular consideration is indicated.  However, the veteran 
has not alleged, nor does the evidence of record reflect or 
suggest, that there are factors warranting an extra-schedular 
rating, such as marked interference with employability or 
frequent hospitalizations due to a pilonidal cyst or 
residuals thereof.  38 C.F.R. § 3.321(b)(1).  Consequently, 
referral for extra-schedular consideration is  not warranted.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a rating in excess of 10 percent 
for pilonidal cyst must be denied.  38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for arthritis of the left hand is denied.

A rating in excess of 10 percent for pilonidal cyst is 
denied.


REMAND

After re-certification of this appeal to the Board in 
December 2006, the veteran's representative submitted 
additional private treatment records to the Board in January 
2007.  These records are from Dr. Harold E. Chamberlin, 
Kimball Health Center, Saco, Maine.  Review of these records 
shows outpatient treatment for osteoarthritis of the left 
ankle in February 2006.  None of this evidence was discussed 
in the most recent Supplemental Statement of the Case (SSOC) 
issued to the veteran and his service representative in 
October 2006.  RO consideration of the additional evidence 
was not waived.  Accordingly, the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c) (2006).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the case is REMANDED for the 
following action:

1.  After completion of any other 
indicated development, the RO should 
readjudicate the claim for service 
connection for arthritis of the left 
ankle.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

2.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


